Exhibit 10.1
AMENDMENT TO STOCKHOLDERS AGREEMENT
This Amendment, dated as of May 27, 2011 (the “Amendment”), amends the
Stockholders Agreement, dated as of April 5, 2006 (the “Agreement”), by and
among HealthMarkets, Inc., a Delaware corporation previously known as UICI (the
“Company”), and the other parties thereto. Capitalized terms not defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
WHEREAS, in connection with certain amendments to the Company’s Charter, the
Company and the Sponsor Stockholders desire to amend the Agreement as set forth
in this Amendment; and
WHEREAS, Sections 1.05 and 7.09 provide that the Agreement may be amended,
modified or supplemented only in a writing signed by Sponsor Stockholders that
own not less than 70% of the Sponsor Shares and approved by each Investor Group
which would be subject to materially adverse differential treatment as a result
thereof, as compared to the other Investor Groups.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:
1. Board Committees. Section 1.04 of the Agreement is hereby amended to include
the following as the third sentence thereto:
“Notwithstanding the foregoing, at no time shall any Investor Director nominated
by the GS Investor Group serve as (i) the chairman of any committee of the
Board; (ii) a member of any committee of the Board if such Investor Director
would occupy more than 25% of the seats on such committee; (iii) a member of a
committee of the Board if at any time such committee would have decision-making
authority for policies or actions on managerial matters (other than decisions
related to retaining third party consultants or advisers in connection with
carrying out committee duties) unless (1) recommendations of such committee as
to policy or actions on managerial matters are reviewed and approved or reviewed
and ratified by the full Board or (2) such committee is carrying out functions
in accordance with a policy or parameters approved by the full Board; or (iv) a
member of any committee if such Investor Director has the authority or practical
ability unilaterally to make, or block the making of, policy or other decisions
that bind the Board, any committee of the Board, or management of the Company.”

 





--------------------------------------------------------------------------------



 



2. Approval Rights. Section 1.05(b) of the Agreement is hereby amended and
restated in its entirety to read as follows:
“(b)(1) In addition to any other approval required, the Company shall not, and
shall cause its Subsidiaries not to, take any of the following actions or
facilitate any of the following actions without an approval of the Board that
includes (1) for so long as all three Investor Groups are not Non-Qualifying
Investor Groups, the approval of at least 80% of the Investor Directors (where,
for the purposes of giving such approval, the Blackstone Directors shall
collectively have 3 votes, the Investor Directors nominated by the GS Investor
Group shall collectively have 1 vote and the Investor Directors nominated by the
DLJ Investor Group shall collectively have 1 vote) or (2) for so long as the
Blackstone Investor Group is not a Non-Qualifying Investor Group and there are
less than three Investor Groups that are not Non-Qualifying Investor Groups, the
approval of the Blackstone Directors:
(i) in the case of the Company entering into any merger, consolidation or other
business combination, reorganization, or liquidation or consummation of a
similar transaction (other than any such transaction between or among the
Company and one or more wholly-owned (directly or indirectly) Subsidiaries of
the Company, which transactions would not adversely affect the rights of any
Investor Groups);
(ii) acquiring or disposing of (in each case, including by merger, business
combination, reorganization or other similar transaction), in a single
transaction or a series of related transactions, any business or assets for
consideration having a value (valuing any non-cash consideration at fair market
value as determined by the Board in good faith) in excess of 20% of the fair
market value of the total assets of the Company and its Subsidiaries, taken as a
whole, as of immediately prior to such transaction or series of transactions (as
determined by the Board in good faith);
(iii) (A) incurring any indebtedness for borrowed money or issuing any debt
securities (other than indebtedness or debt securities owed between or among the
Company and/or one or more wholly-owned Subsidiaries) or (B) issuing to any
third party any preferred stock (1) that the Company is required on a date
certain, or can be required by the holder at the option of the holder, to redeem
or repurchase, or with respect to which the Company is required to pay cash
dividends or (2) of a type other than the types of preferred stock set forth in
clause (1), to the extent that the aggregate liquidation value of all such
preferred stock described in this clause (2) exceeds $50 million in the
aggregate, if, in the cases of either of clause (A) or (B) and in the aggregate
for all transactions described in clauses (A) and (B), the amount of such new
indebtedness or the liquidation value of such preferred stock exceeds 20% of the
fair market value of the total assets of the Company and its Subsidiaries, taken
as a whole, as of immediately prior to such incurrence or issuance (as
determined by the Board in good faith);
(iv) entering into or effecting any agreement or transaction after the Closing
between or among the Company and/or any of its Subsidiaries, on the one hand,
and any Affiliates of either the Company or any Stockholder, on the other hand,
other than DE MINIMIS transactions on arm’s length terms; and

 

- 2-



--------------------------------------------------------------------------------



 



(v) effecting any amendment to the Charter or Bylaws with the purpose or effect
of facilitating any actions referred to in clauses (i)-(iv) or that otherwise
would directly conflict with the terms of this Agreement.
(2) For the avoidance of doubt, in the event the Blackstone Investor Group
becomes a Non-Qualifying Investor Group, this Section 1.05(b) shall be void and
of no effect.”
3. Miscellaneous.
(a) For purposes of Section 1.05(e) of the Agreement, each Investor Group
signatory hereto shall be deemed to have approved the terms of this Amendment.
(b) Except as expressly amended by this Amendment, the Agreement is in all
respects ratified and confirmed and all the terms thereof shall remain in full
force and effect. Except to the extent specifically provided in this Amendment,
this Amendment shall not be deemed to be an amendment to any other term of the
Agreement or otherwise affect or operate as a waiver or relinquishment of any of
the rights of any party under the Agreement.
(c) This Amendment shall form a part of the Agreement for all purposes and shall
be binding upon all parties to the Agreement. From and after the execution of
this Amendment, any reference to the Agreement shall be deemed a reference to
the Agreement as amended by this Amendment.
(d) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
(e) This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.
[Signature Pages Follow]

 

- 3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

                      BLACKSTONE CAPITAL PARTNERS IV L.P.    
 
                    By:   Blackstone Management Associates IV
L.L.C., its General Partner    
 
               
 
      By:   /s/ John A. Magliano    
 
               
 
          Name: John A. Magliano    
 
          Title: Managing Director    
 
                    BLACKSTONE CAPITAL PARTNERS IV-A L.P.    
 
                    By:   Blackstone Management Associates IV
L.L.C., its General Partner    
 
               
 
      By:   /s/ John A. Magliano    
 
               
 
          Name: John A. Magliano    
 
          Title: Managing Director    
 
                    BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP IV-A L.P.    
 
                    By:   Blackstone Management Associates IV
L.L.C., its General Partner    
 
               
 
      By:   /s/ John A. Magliano    
 
               
 
          Name: John A. Magliano    
 
          Title: Managing Director    
 
                    BLACKSTONE PARTICIPATION
PARTNERSHIP IV L.P.    
 
                    By:   Blackstone Management Associates IV
L.L.C., its General Partner    
 
               
 
      By:   /s/ John A. Magliano    
 
               
 
          Name: John A. Magliano    
 
          Title: Managing Director    

[Blackstone Signature Page to Amendment to Stockholder Agreement]

 

 



--------------------------------------------------------------------------------



 



                      MULBERRY HOLDINGS I, LLC    
 
                    By:   GS Maverick Co., its Managing Member    
 
               
 
      By:   /s/ Adrian M. Jones    
 
               
 
          Name: Adrian M. Jones    
 
          Title: President    
 
                    MULBERRY HOLDINGS II, LLC    
 
                    By:   GS Maverick Co., its Managing Member    
 
               
 
      By:   /s/ Adrian M. Jones    
 
               
 
          Name: Adrian M. Jones    
 
          Title: President    

[Goldman Sachs Signature Page to Amendment to Stockholder Agreement]

 

 



--------------------------------------------------------------------------------



 



                      DLJ MERCHANT BANKING PARTNERS IV, L.P.    
 
                    By:   DLJ Merchant Banking IV, L.P.,
its General Partner
By: DLJ MB, LLC, its General Partner    
 
               
 
      By:   /s/ Kenneth Lohsen    
 
               
 
          Name: Kenneth Lohsen    
 
          Title: Vice President    
 
                    DLJ OFFSHORE PARTNERS IV, L.P.    
 
                    By:   DLJ Merchant Banking IV, L.P.,
its General Partner
By: DLJ MB, LLC, its General Partner    
 
               
 
      By:   /s/ Kenneth Lohsen    
 
               
 
          Name: Kenneth Lohsen    
 
          Title: Vice President    
 
                    MBP IV PLAN INVESTORS, L.P.    
 
                    By:   DLJ LBO Plans Management, LLC,
its General Partner    
 
               
 
      By:   /s/ Kenneth Lohsen    
 
               
 
          Name: Kenneth Lohsen    
 
          Title: President    

[DLJ Signature Page to Amendment to Stockholder Agreement]

 

 



--------------------------------------------------------------------------------



 



                      CSFB STRATEGIC PARTNERS HOLDINGS III, L.P.    
 
                    By:   CSFB Strategic Associates, III, L.P.,
its General Partner
By: DLJ MB Advisors, LLC, its General Partner    
 
               
 
      By:   /s/ Verdun Perry    
 
               
 
          Name: Verdun Perry    
 
          Title: Vice President    
 
                    CSFB STRATEGIC PARTNERS PARALLEL HOLDINGS III, L.P.    
 
                    By:   CSFB Strategic Associates III, L.P.,
its General Partner
By: DLJ MB Advisors, LLC, its General Partner    
 
               
 
      By:   /s/ Verdun Perry    
 
               
 
          Name: Verdun Perry    
 
          Title: Vice President    

[DLJ Signature Page to Amendment to Stockholder Agreement]

 

 